EXHIBIT 10.17

 
SERVICES AND EXCLUSIVITY AGREEMENT




This Services and Exclusivity Agreement (“Agreement”) is made and entered into
as of the 2nd day of November, 2009, by and between LAYNE CHRISTENSEN COMPANY, a
Delaware corporation (“Layne”) and CADIZ, INC., a Delaware corporation
(“Cadiz”), (each a “Party” and collectively the “Parties”).


RECITALS


A.  
Cadiz is a publicly traded company that owns approximately 35,000 acres of land
in eastern San Bernardino County (the “Property”), which Property is presently
used for the production of agricultural and is the planned location for a water
conservation and water banking project (the “Project”);



B.  
Cadiz is a going agricultural concern with production wells and monitoring wells
on the Property;



C.  
Layne is a publicly traded company that provides a full line of water-related
services and products including hydrological studies, site selection, well
design, drilling and well development, pump installation, and repair and
maintenance;



D.  
CH2M Hill previously provided an opinion to Cadiz on the total quantity of
recoverable water that can be extracted from the Property, as well as the
minimum quantity of water that flows across the Fenner Gap and then evaporates
from the Cadiz and Bristol Dry Lakes;



E.  
The Parties acknowledge that the process of peer reviewing the opinion provided
by CH2M Hill will require the collection of additional field data, namely the
development of two test wells (“Test Wells”) within Section 18 of the Property,
as generally depicted in Exhibit “A” attached hereto; and



F.  
Layne initially estimated the cost of collecting the field data necessary to
complete the peer review of the Test Wells at approximately $690,050.00, and a
final bid contract was executed and is attached hereto as Exhibit “B.”



G.  
In drilling the first test well (TW-1), Layne encountered coarse alluvial
material and lost circulation of its well when it entered the carbonates and it
has requested Cadiz to renegotiate the existing bid contracts.



H.  
Layne has prepared a revised estimate to account for the physical circumstances
and to provide for a pump test in the alluvium at TW-1 and TW-2, which revised
estimate is attached hereto as Exhibit “C.”



I.  
Layne and Cadiz desire to confirm their ongoing relationship with respect to the
Project.



AGREEMENT


NOW THEREFORE, the Parties agree as follows:


1. Exclusive Services.  During the term of this Agreement and subject to the
limitations described in Section 4(b) below, with respect to the Project, Cadiz
shall contract exclusively with Layne for the following water-related services
(individually, the “Service” and collectively, the “Services”):
 
 
(a)
Drilling of bore holes;



 
(b)
Drilling and completion of monitoring wells, completion of test wells,
completion of production wells, and completion of aquifer, storage and recovery
wells;



 
(c)
Servicing the wells and pumps currently on the Property and any that may be
drilled in the future.  This work includes any well service, preventative
maintenance and well rehabilitation of all wells existing or newly constructed.



 
(d)
Furnish and install new and replacement pumping equipment for shallow/deep
wells, and booster applications.



 
(e)
Pipeline installations. Layne will be considered a preferred provider of
pipeline services and therefore it will be given a fair opportunity to bid on
the installation of a pipeline and any pipeline related proposals to convey
water to and from the Project and on the Project site.  Cadiz will not select
another contractor unless and until it meets and confers with Layne.  However,
if Cadiz determines, in its complete discretion, that it desires to use another
contractor for pipeline related services while exclusively using Layne for the
services identified in 1(a) through 1(d) above, then this Agreement will remain
in full force and effect and no further compensation will be due to Layne for
pipeline services or otherwise.



Layne agrees to perform the Services in a first-class and high-quality manner
typical of the quality of work performed by Layne, with all representations,
indemnities and warranties typically offered to purchasers of services similar
to the services.  With respect to all Services performed by Layne, Layne will
submit to Cadiz an executed contract and detailed scope of services describing
the work to be performed by Layne, and outlining the representations, warranties
and indemnities provided by Layne.


2. Term.  The term of this Agreement is 10 years from the date of execution.
 
3. Competitive Services.  Cadiz’ commitment to use Layne for the Services is
expressly subject to the limitation that the prices charged by Layne must be
competitive.  Layne covenants and agrees that the prices it charges for the
Services will be competitively priced.  After receiving a written proposal from
Layne for a specific Service, Cadiz may elect to solicit proposals from other
competent providers, as agreed between Cadiz and Layne, of services similar to
the Services.  If another service provider is willing to provide the specific
Service for a price that is at least 15% percent lower than the price quoted by
Layne, then Layne will have 14 days to either agree to perform the Service at a
price within 5% of the other service provider’s proposal, or if Layne either
declines or fails to timely respond, then Cadiz may use the alternative service
provider on the specific Service.  Layne’s decision to decline to adjust its
price (or refuse to timely respond) on any specific Service will not affect its
right to provide exclusive service on future Services.
 
4. Payment.  The revised work to be provided by Layne and contemplated by the
Parties as depicted in Exhibit “C” has been estimated by Layne at $971,120.  As
a final and total payment for the completion of the services contemplated by
Exhibits A, B and C, inclusive of any and all any unanticipated actions or
costs, Cadiz will pay the following:
 
(a)           $300,000, which payment will be due within 30 days of job
completion (the “Initial Payment”).
 
(b)           If Layne satisfactorily and substantially completes the job before
5.00 p.m. (pst) on November 30, 2009, Layne will be owed the full amount
remaining for such work ($671,120) (the “Full Payment”).  However, if Layne
completes the job at any time after 5.00 p.m. (pst) on November 30, 2009, in
lieu of full payment, Layne will be owed only the sum of $530,585 in full
satisfaction for such work (the “Reduced Payment”).  The Full Payment and the
Reduced Payment may collectively be referred to as the “Remaining
Payment”).  The Remaining Payment will be payable as follows (without any
interest owed to Layne):
 
(1)           If Cadiz transmits written notice by December 31, 2012 of its
intention to proceed with the Project and to use Layne as the exclusive provider
of Services as provided herein, Cadiz will not owe Layne any of the Remaining
Payment, and the Initial Payment will be in full satisfaction of the work
described above.
 
(2)           If Cadiz transmits written notice by December 31, 2012 of its
intention to proceed with the Project and not use Layne as its exclusive
provider of services as provided herein, in Cadiz’s reasonable discretion, Cadiz
will pay Layne 125% of the applicable Remaining Payment owed to Layne and the
exclusivity requirements shall terminate.
 
(3)           If Cadiz transmits written notice by December 31, 2012 of its
intention not to proceed with the Project, Cadiz will pay Layne the applicable
Remaining Payment owed to Layne within 30 days of such notice and the
exclusivity requirements shall terminate.
 
(4)           If the Project is halted because in Cadiz’s sole and complete
discretion it determines that: (a) the two test wells do not meet Cadiz’s
expectations or (b) the Project is deemed technically infeasible, then Cadiz
will pay Layne the full applicable Remaining Payment as stated in 4(b)(3),
within 30 days of Cadiz’s determination.
 
(5)           Regardless of any such action Cadiz takes with regards to 4(b)(1)
through (4) above, Cadiz will notify Layne in writing absolutely no later than
December 31, 2012 of Cadiz’s intentions to proceed with the Project or not to
proceed with the Project.
 
(6)           If Cadiz notifies Layne of the termination of the Project pursuant
to paragraph 4(b)(3) or 4(b)(4) above, and Cadiz subsequently elects to resume
the Project within five years after the date of such notice, the Parties’ rights
and obligations under this Agreement will be reinstated as if the Project had
not been terminated, with the term continuing to run from the original date of
this Agreement.
 
5. Covenant of Good Faith and Fair Dealing.  This Agreement shall be subject to
the covenant of good faith and fair dealing.
 
6. Miscellaneous.
 
(a)           Notices.  All notices, requests, demands or other communications
required, permitted or desired to be given hereunder shall be deemed to have
been duly given if delivered in writing by hand delivery, one business day after
delivery by overnight courier, or 72 hours after deposit in the US mail and
mailed by certified mail and addressed as follows:


 
If to Cadiz:
Tim Shaheen, CFO
Cadiz, Inc.
550 S. Hope Street, Suite 2850
Los Angeles, CA 90071
 
With a copy to:
Scott Slater
Brownstein Hyatt Farber Schreck, LLP
21 East Carrillo Street
Santa Barbara, CA 93101
 
If to Layne:
Bob Ereth, General Manager
Layne Christensen Company
11001 Etiwanda Avenue
Fontana , CA 92337
 



 
(b)           Assignment.  Layne may not assign this Agreement without Cadiz’s
approval, which approval Cadiz may withhold in its sole discretion.


(c)           Entire Agreement.  This Agreement, including all exhibits and
schedules, contains the entire agreement between the Parties hereto with respect
to the transactions contemplated herein.


(d)           Amendments. This Agreement may be amended, modified or
supplemented only by mutual written consent of the Parties to this Agreement.


(e)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of California.


(f)           Attorneys Fees.  Should any action or proceeding be necessary to
construe or enforce the terms and conditions of this Agreement, or the rights
and duties of the Parties hereunder, the Party prevailing in such action shall
be entitled to recover all court costs and actual attorneys’ fees.


(g)           Time is of the Essence.  Time is of the essence with respect to
each provision in this Agreement.


(h)           Severability.  In case any one or more provisions contained in
this Agreement shall, for any reason, be held invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had not been contained herein.


(i)           Execution in Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


 
IN WITNESS WHEREOF, the Parties have set forth their signatures as of the date
first written above.
 
 
 

CADIZ, INC. LAYNE CHRISTENSEN COMPANY     /s/ Scott S. Slater /s/ Robert A.
Ereth Scott S. Slater  By:  Robert A. Ereth  General Counsel  Its:  General
Manager     


EXHIBIT “A”


DESCRIPTION AND LOCATION OF TEST WELLS


 
EXHIBIT “B”


FINAL BID CONTRACT TEST WELLS



EXHIBIT “C”


ESTIMATE TW-1 AND TW-2 WELLS
 
 
 
 

--------------------------------------------------------------------------------

 
 
AMENDMENT NO. 1 TO
SERVICES AND EXCLUSIVITY AGREEMENT


This Amendment No. 1 to Services and Exclusivity Agreement (“Amendment”) is made
and entered into as of January 4, 2010, by and between LAYNE CHRISTENSEN
COMPANY, a Delaware corporation (“Layne”) and CADIZ, INC., a Delaware
corporation (“Cadiz”), (each a “Party” and collectively the “Parties”).


RECITALS


A.  
The Parties signed that certain Services and Exclusivity Agreement dated as of
November 2, 2009;



B.  
The Parties desire that Layne also perform the services described in that
certain Project Estimate (“Project Estimate”) for the TW-2(B) Test Hole
(“TW-2(B) Well”); and



C.  
The Parties desire to amend the Agreement to include the TW-2(B) Well.



 
AGREEMENT



NOW THEREFORE, the Parties agree as follows:


1. Amendment.  The Agreement is hereby modified and amended by this
Amendment.  Except as expressly modified herein, the Agreement continues in full
force and effect.  All capitalized terms not defined herein shall have the
meanings given in the Agreement.
 
2. Payment.  In addition to the payment provisions described in Section 6 of the
Agreement, the following shall apply with respect to the payment for the TW-2(B)
Well:
 
(a) Pursuant to the terms described in the Project Estimate, the estimated cost
to complete the TW-2(B) Well is $117,375.00.
 
(b) Promptly following execution of the Project Estimate, Cadiz shall pay Layne
40% of the estimated cost to complete the TW-(B) Well ($46,950) (“Initial
TW-2(B) Payment”).
 
(c) If Layne satisfactorily and substantially completes the work before 5:00
p.m. (pst) on January 19, 2010, Layne will be owed the full amount remaining for
such work ($70,425).  However, if Layne completes the work at any time after
such date, the remaining amount owed to Layne shall be reduced by 10%.  Every
two weeks that the work has not satisfactorily and substantially completed
commencing on 5:00 p.m. (pst) on February 2, 2010, the remaining payment will be
reduced by an additional 10% until the work is completed.  The remaining payment
owed for the TW-2(B) Well, as it may be reduced as set forth above is referred
to as “Remaining TW-2(B) Payment”.  The Remaining TW-2(B) Payment will be
payable as follows (without any interest owed to Layne):
 
(1) If Cadiz transmits written noticed by December 31, 2012, of its intention to
proceed with the Project and to use Layne as the exclusive provider of Services,
Cadiz will not owe Layne any of the Remaining TW-2(B) Payment, and the Initial
TW-2(B) Payment will be in full satisfaction of the work described above.
 
(2) If Cadiz transmits written notice by December 31, 2012, of its intention to
proceed with the Project and not use Layne as its exclusive provider of services
as provided herein, in Cadiz’s reasonable discretion, Cadiz will pay Layne 125%
of the applicable Remaining TW-2(B) Payment owed to Layne and the exclusivity
requirements shall terminate.
 
(3) If Cadiz transmits written notice by December 31, 2012, of its intention not
to proceed with the Project, Cadiz will pay Layne the applicable Remaining
TW-2(B) Payment owed to Layne within 30 days of such notice and the exclusivity
requirements shall terminate.
 
3. Execution in Counterparts.  This Amendment may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one of the same instrument.
 
IN WITNESS WHEREOF, the Parties have set forth their signatures as of the date
first written above.
 
 

CADIZ, INC. LAYNE CHRISTENSEN COMPANY     /s/ Scott S. Slater /s/ Robert A.
Ereth Scott S. Slater  By:  Robert A. Ereth  General Counsel  Its:  General
Manager     


 
 
 

--------------------------------------------------------------------------------

 


AMENDMENT NO. 2 TO
SERVICES AND EXCLUSIVITY AGREEMENT




This Amendment No. 2 to Services and Exclusivity Agreement (“Amendment No. 2”)
is made and entered into as of January 27, 2010, by and between LAYNE
CHRISTENSEN COMPANY, a Delaware corporation (“Layne”) and CADIZ, INC., a
Delaware corporation (“Cadiz”), (each a “Party” and collectively the “Parties”).


RECITALS


A.  
The Parties signed that certain Services and Exclusivity Agreement dated as of
November 2, 2009 (“Original Agreement”);



B.  
On or about January 4, 2010, the Parties signed that certain Amendment No. 1 to
Services and Exclusivity Agreement (“Amendment No. 1”);



C.  
The Parties desire to confirm the amount of payment owed to Layne under the
Original Agreement;



D.  
The Parties desire that Layne also perform the services described in that
certain Project Estimate (“Project Estimate”) for the TW-3 Test Hole (“TW-3
Well”), which Project Estimate is attached hereto as Exhibit A; and



E.  
The Original Agreement, as amended by Amendment No. 1 may hereafter be referred
to as the “Agreement”.



 
AGREEMENT



NOW THEREFORE, the Parties agree as follows:


1. Amendment.  The Agreement is hereby modified and amended by this Amendment
No. 2.  Except as expressly modified herein, the Agreement continues in full
force and effect.  All capitalized terms not defined herein shall have the
meanings given in the Agreement.
 
2. Payment of TW-1 and TW-2 Wells.  Although the Remaining Payment will continue
to be deferred in accordance with Section 4(b) of the Original Agreement, the
Parties acknowledge that Layne has met the requirements necessary for the Full
Payment with respect to TW-1 and TW-2.  Further, because of additional work
performed by Layne and approved by Cadiz, the amount of the Remaining Payment
for TW-1 and TW-2 shall be increased by $81,270 ($752,390 total Remaining
Payment for TW-1 and TW-2).
 
3. TW-3 Well.  With respect to TW-3, the Parties agree that Layne will perform
the work and for the fees described in the Project Estimate ($72,350).  Such
work shall be performed in a timely manner.  The following shall apply with
respect to the payment for the TW-3 Well:
 
 (a)           Within 30 days following substantial completion of the TW-3 Well,
Cadiz shall pay Layne 40% of the total amount owed under the Project Estimate
($28,940) (“Initial TW-3 Payment”).
 
(b)           The remaining payment owed for the TW-3 Well is referred to as the
“Remaining TW-3 Payment”).  The Remaining TW-3 Payment will be payable as
follows (without any interest owed to Layne):
 
(1)           If Cadiz transmits written notice by December 31, 2012 of its
intention to proceed with the Project and to use Layne as the exclusive provider
of Services, Cadiz will not owe Layne any of the Remaining TW-3 Payment, and the
Initial TW-3 Payment will be in full satisfaction of the work described above.
 
(2)           If Cadiz transmits written notice by December 31, 2012 of its
intention to proceed with the Project and not use Layne as its exclusive
provider of services as provided herein, in Cadiz’s reasonable discretion, Cadiz
will pay Layne 125% of the Remaining TW-3 Payment owed to Layne and the
exclusivity requirements shall terminate.
 
(3)           If Cadiz transmits written notice by December 31, 2012 of its
intention not to proceed with the Project, Cadiz will pay Layne the applicable
Remaining TW-3 Payment owed to Layne within 30 days of such notice and the
exclusivity requirements shall terminate.
 
4. Execution in Counterparts. This Amendment may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
IN WITNESS WHEREOF, the Parties have set forth their signatures as of the date
first written above.
 

CADIZ, INC. LAYNE CHRISTENSEN COMPANY     /s/ Scott S. Slater /s/ Robert A.
Ereth Scott S. Slater  By:  Robert A. Ereth  General Counsel  Its:  General
Manager     


EXHIBIT A
PROJECT ESTIMATE TW-3 WELL







